 
Exhibit 10.5
 
WAIVER, CONSENT AND INTERCREDITOR AGREEMENT
 
THIS WAIVER, CONSENT, AND INTERCREDITOR AGREEMENT is entered into the 26th day
of February 2010 (this “Agreement”) by and among TAGLICH BROTHERS, INC., as
collateral agent (the “Collateral Agent”) for the Purchasers listed on Exhibit A
to the “Taglich Debt Documents” (as hereinafter defined), with an address of 275
Madison Avenue, Suite 1618, New York, NY 10016 (with the Collateral Agent,
individually and collectively, the “Senior Creditor”); SHELTER ISLAND
OPPORTUNITY FUND, LLC, a Delaware limited liability company with a place of
business, c/o RAM Capital Resources, LLC, at 535 Fifth Avenue, 25th floor, New
York, NY 10017 (“Shelter Island”), and GULFSTREAM INTERNATIONAL GROUP, INC., a
Delaware corporation with a place of business at 3201 Griffin Road, Ft.
Lauderdale, Florida 33312 (“Gulfstream” or the “Debtor”).
 
RECITALS
 
WHEREAS, Gulfstream is currently indebted to Shelter Island in the aggregate
amount of $3,909,000 (the “Shelter Island Debt”) pursuant to an amended and
restated loan agreement dated of even date herewith (the “Shelter Island Loan
Agreement”); and
 
WHEREAS, the obligations of Gulfstream to retire the Shelter Island Debt owed to
Shelter Island under the Shelter Island Loan Agreement is secured by a first
priority lien and security interest (the “Shelter Island Lien”) in and to all of
the assets and properties of Gulfstream and its Subsidiaries whether now owned
or hereafter acquired and any and all additions and accessions to any of the
foregoing, and any and all replacements, products, proceeds (including insurance
proceeds) and substitutions of any of the foregoing wherever located
(collectively, the “Collateral”); and
 
WHEREAS, Gulfstream and the Senior Creditor have entered into a purchase
agreement, dated as of February 26, 2010 (the “Purchase Agreement”) pursuant to
which the Senior Creditor has agreed to lend $1,000,000 to Gulfstream (the
“Senior Loan”); which Senior Loan is evidenced by Gulfstream’s senior secured
notes in the aggregate principal amount of $1,000,000 which is guaranteed by
each Subsidiary of Gulfstream (individually and collectively, the “Senior
Note”); and
 
WHEREAS, pursuant to the transactions contemplated by the Purchase Agreement,
Gulfstream has agreed to grant to the Senior Creditor a first priority lien and
security interest (the “Senior Creditor Lien”) in the “Accounts” (as that term
is defined in the Security Agreement annexed as an exhibit to the Purchase
Agreement) of Gulfstream and its Subsidiaries whether now owned or hereafter
acquired and any and all additions and accessions to any of the foregoing, and
any and all replacements, proceeds (including credit insurance proceeds of such
Accounts) and substitutions of any of the foregoing wherever located
(collectively, the “Senior Creditor Collateral”); and
 
WHEREAS, the Senior Creditor would not agree to make the Senior Loan unless
Shelter Island also agrees to subordinate the Shelter Island Lien to the Senior
Creditor Lien on the Senior Creditor Collateral, all pursuant to the terms and
conditions of this Agreement.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1

--------------------------------------------------------------------------------


1. Definitions.  As used herein, the following terms shall be defined as
follows:
 
A. “Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of Gulfstream or any Subsidiary.
 
B. “Priority Senior Debt” shall mean the obligations of Gulfstream and its
Subsidiaries to the Senior Creditor under the Purchase Agreement and the Note;
provided, however, that in no event shall Priority Senior Debt (as defined
herein) exceed the principal amount of $1,000,000 plus accrued and unpaid
interest thereon pursuant to the Note and the Purchase Agreement.
 
C. “Priority Senior Debt Default” shall mean a default in the payment of the
Priority Senior Debt or in the performance of any term, covenant or condition
contained in the Purchase Agreement or any other occurrence permitting the
Senior Creditor to accelerate the payment of all or any portion of the Priority
Senior Debt, and shall also include any Shelter Island Debt Default.
 
D. “Shelter Island Debt Default” shall mean a default in the payment of the
Shelter Island Debt or in the performance of any term, covenant or condition
contained in the Shelter Island Debt Documents or any other occurrence
permitting Shelter Island to accelerate the payment of all or any portion of the
Shelter Island Debt.
 
E. “Shelter Island Debt Documents” shall mean the collective reference to (a)
the loan and security agreement and related documents in effect as of the date
hereof, and (b) the contemplated restructuring of the Shelter Island Debt in
accordance with the proposed restructuring term sheet in the form of Exhibit A
annexed hereto and made a part hereof, and any and all amendments, modifications
or restatements hereof entered into.
 
F. “Shelter Island Enforcement Action” shall mean (a) to take from or for the
account of Gulfstream or any co-obligor or guarantor of the Shelter Island Debt,
by set-off or in any other manner, except acceptance of regularly scheduled
payments in accordance with the terms of the Shelter Island Debt Documents, the
whole or any part of any moneys which may now or hereafter be owing by
Gulfstream or any such co-obligor or guarantor with respect to the Shelter
Island Debt, (b) except as otherwise provided in Section 4A hereof, accept or
retain any payment of any amount with respect to the Shelter Island Debt, except
regularly scheduled payments in accordance with the terms of the Shelter Island
Debt Documents, (c) to sue for payment of, or to initiate or participate with
others in any suit, action or proceeding against Gulfstream or any such
co-obligor or guarantor to (i) enforce payment of or to collect the whole or any
part of the Shelter Island Debt or (ii) commence judicial enforcement of any of
the rights and remedies under the Shelter Island Debt Documents or applicable
law with respect to the Shelter Island Debt, (d) to accelerate the Shelter
Island Debt, or (e) to take any action under the provisions of any state or
federal law, including, without limitation, the Uniform Commercial Code, or
under any contract or agreement, to enforce, foreclose upon, take possession of
or sell any property or assets of Gulfstream or any such co-obligor or
guarantor, including the Senior Creditor Collateral.
 
2

--------------------------------------------------------------------------------


G. “Subsidiaries” shall mean the collective reference to Gulfstream
International Airlines, Inc., a Florida corporation, Gulfstream Training
Academy, Inc., a Florida corporation, Gulfstream Connection, Inc., a Florida
corporation and GIA Holdings Corp., Inc., a Delaware corporation, all of which
are wholly-owned subsidiaries of the Debtor.
 
H. “Taglich Debt Documents” shall mean the collective reference to (a) the
Purchase Agreement among Gulfstream, its Subsidiaries and the persons listed as
“Purchasers” of the Note on Exhibit A thereto, and (b) all exhibits to such
Purchase Agreement; a true copy of which has been furnished to RAM Capital
Resources LLC.
 
2. Waiver and Consent; Confirmation of Lien.  Subject to the terms of this
Agreement:
 
(a)           Shelter Island hereby (i) consents to the granting of a first
priority lien and security interest in the Senior Creditor Collateral in favor
of the Senior Creditor to secure the Priority Senior Debt, (ii) subordinates the
Shelter Island Lien to the first priority Senior Credit Lien in the Senior
Creditor Collateral, and (iii) consents to the filing of UCC Financing
Statements related to the Priority Senior Debt;
 
(b)           the Senior Creditor hereby (i) consents to and affirms the
existing security interest in the Collateral in favor of Shelter Island, (ii)
acknowledges that, except for the Senior Creditor Collateral, the Shelter Island
Lien represents a first priority lien and security interest in and to all of the
Collateral, and (iii) consents to the filing of UCC Financing Statements related
to the Shelter Island Debt; and
 
(c)           Gulfstream does hereby represent, warrant and covenant that,
except for the Senior Creditor Lien securing the Priority Senior Debt, the
Shelter Island Lien securing the Shelter Island Debt represents a first priority
lien and security interest on all of the Collateral which has priority over all
liens and security interest in the Collateral, other than the Senior Creditor
Lien.
 
3. Notice of Default.  Shelter Island further agrees to give the Senior Creditor
notice of receipt of any payment on or applied by Shelter Island in respect of
the Shelter Island Debt if such payment is proceeds of the Senior Creditor
Collateral or is not permitted by Section 4A, after receipt by Senior Creditor
of a Shelter Island Debt Default; provided, that the failure to provide any such
notice shall not affect the rights of any party under this Agreement.  The
Senior Creditor also agrees to give Shelter Island notice of receipt of any
payment on or applied by the Senior Creditor in respect of the Priority Senior
Debt if such payment is proceeds of the Collateral, other than the Senior
Creditor Collateral, or is not permitted by Section 4A, after receipt by Senior
Creditor of a Shelter Island Debt Default; provided, that the failure to provide
any such notice shall not affect the rights of any party under this Agreement.
 
3

--------------------------------------------------------------------------------


4. Prepayments; Payments in Respect of Senior Creditor Collateral and the
Collateral.
 
A.           Except as otherwise set forth in this Section 4A, neither the
Debtor nor any Subsidiary shall prepay, in whole or in part, any indebtedness or
other obligations in respect of either the Shelter Island Debt or the Senior
Loan without, in each instance, the prior written consent of both Shelter Island
and the Senior Creditor.  Notwithstanding the foregoing:
 
(i)           Shelter Island shall have the absolute right to demand and receive
prepayments of the Shelter Island Debt out of any cash proceeds received by the
Debtor from the sale or liquidation of any of the Collateral, other than the
Senior Creditor Collateral; provided, however, that following payment in full of
the Priority Senior Debt, Shelter Island shall have the absolute right to demand
and receive prepayments of the Shelter Island Debt out of any cash proceeds
received by the Debtor from the sale or liquidation of any Accounts; provided,
that, absent the liquidation or sale of Accounts, no prepayment of Shelter
Island Debt shall be permitted in connection with cash proceeds received by
Debtor from the collection of Accounts in the ordinary course of business of the
Debtor;
 
(ii)           the Senior Creditor shall have the absolute right to demand and
receive prepayments of the Priority Senior Debt out of any cash proceeds
received by the Debtor from the sale or liquidation of any of the Senior
Creditor Collateral; provided, that, absent the liquidation or sale of Accounts,
no prepayment of Senior Creditor Debt shall be permitted in connection with cash
proceeds received by Debtor from the collection of Accounts in the ordinary
course of business of the Debtor; and
 
(iii)           in the event of any public or private offering of equity
securities of Gulfstream or any debt securities of Gulfstream that are
convertible into or exchangeable for equity securities of Gulfstream (each an
“Equity Type Financing”), the net proceeds (defined as gross proceeds less sales
commissions, underwriting discounts and other customary offering expenses)
received by Gulfstream shall be applied as follows:
 
(1)           first to the purchase of aircraft currently under lease;
 
(2)           second, to provide Gulfstream and its Subsidiaries with working
capital in such amounts as shall be reasonably acceptable to Gulfstream and
reasonably acceptable to the Senior Creditor and Shelter Island; and
 
(3)           third, to each of the Shelter Island and the Senior Creditor, in
pro-rata amounts, as the then outstanding amount of each of the Shelter Island
Debt and the Priority Senior Creditor Debt bear to aggregate indebtedness then
owed to both Shelter Island and the Senior Creditors.
 
B.           Except for regularly scheduled payments in accordance with the
terms of the Shelter Island Debt Documents, in the event that, following a
Shelter Island Debt Default or a Priority Senior Debt Default, Shelter Island
shall receive any cash payments from the Debtor or any Subsidiary that represent
proceeds derived from the sale or collection of the Senior Creditor Collateral,
Shelter Island shall hold such payments in trust for the benefit of the Senior
Creditor until such time all the Senior Note, together with all accrued and
unpaid interest thereon, shall have been paid in full.
 
4

--------------------------------------------------------------------------------


C.           Except for regularly scheduled payments in accordance with the
terms of the Taglich Debt Documents and the Note, in the event that, following a
Shelter Island Debt Default or a Priority Senior Debt Default, the Senior
Creditor, or any of them, shall receive any cash payments from the Debtor or any
Subsidiary that represent proceeds derived from the sale or collection of any of
the Collateral (other than from the proceeds of the specific Senior Creditor
Collateral), the Senior Creditor shall hold such payments in trust for the
benefit of the Shelter Island.
 
5. Subordination of Liens.  Until the Priority Senior Debt has been indefeasibly
paid in full in cash, any liens and security interests of Shelter Island in the
Collateral shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of Senior Creditor in the Senior
Creditor Collateral, regardless of the time, manner or order of perfection of
any such liens and security interests.  The Senior Creditor and Shelter Island
agree that neither of them will at any time contest the validity, perfection,
priority or enforceability of the Priority Senior Debt, the Shelter Island Debt
the Priority Senior Debt Documents, the Shelter Island Debt Documents or the
liens and security interests of Senior Creditor or Shelter Island in the
Collateral securing the Priority Senior Debt and the Shelter Island Debt.
 
6. Intentionally Omitted.
 
7. Covenant to Provide Notice to Shelter Island and to Senior Creditor.
 
A.           Gulfstream covenants that it will provide (i) notice of an
impending or incipient Priority Senior Debt Default to Shelter Island and (ii)
evidence that such notice has been provided by Debtor to Shelter Island,
concurrently with providing notice of such impending or incipient Priority
Senior Debt Default to the Senior Lender.  Gulfstream covenants further to
provide Shelter Island with notice of any payment on or applied to the Priority
Senior Debt following a Shelter Island Debt Default.
 
B.           Gulfstream covenants that it will provide Senior Creditor with (i)
notice of an impending or incipient Shelter Island Default, and (ii) evidence
that such notice has been provided by Debtor to the Senior Creditor,
concurrently with providing notice of such impending or incipient Shelter Island
Debt Default to Shelter Island.  Gulfstream covenants further to provide Senior
Creditor with notice of any payment on or applied to the Shelter Island Debt
following a Priority Senior Debt Default.
 
C.           Gulfstream covenants that it will provide Shelter Island with (i)
notice of an impending or incipient Priority Senior Debt Default, and (ii)
evidence that such notice has been provided by Debtor to the Shelter Island,
concurrently with providing notice of such impending or incipient Priority
Senior Debt Default to Senior Creditor.  Gulfstream covenants further to provide
Shelter Island with notice of any payment on or applied to the Priority Senior
Debt following a Shelter Island Debt Default.
 
8. Representations and Warranties.
 
A.   Shelter Island hereby represents and warrants to Senior Creditor that as of
the date hereof: (a) Shelter Island is duly formed and validly existing under
the laws governing its formation; (b) Shelter Island has the power and authority
to enter into, execute, deliver and carry out the terms of this Agreement, all
of which have been duly authorized by all proper and necessary action; (c) the
execution of this Agreement by Shelter Island will not violate or conflict with
the organizational documents of Shelter Island, any material agreement binding
upon Shelter Island or any law, regulation or order or require any consent or
approval which has not been obtained; (d) this Agreement is the legal, valid and
binding obligation of Shelter Island, enforceable against Shelter Island in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles; and (e) Shelter Island is the sole owner, beneficially and of
record, of the Shelter Island Debt Documents and the Shelter Island Debt.
 
5

--------------------------------------------------------------------------------


B.   The Collateral Agent hereby represents and warrants to Shelter Island that
as of the date hereof: (a) the Collateral Agent is duly formed and validly
existing under the laws governing its formation; (b) the Collateral Agent has
the power and authority to enter into, execute, deliver and carry out the terms
of this Agreement, all of which have been duly authorized by all proper and
necessary action of the holders of the Priority Senior Debt; (c) the execution
of this Agreement by Collateral Agent will not violate or conflict with the
organizational documents of Collateral Agent, including, without limitation the
Purchase Agreement, any material agreement binding upon Collateral Agent or any
law, regulation or order or require any consent or approval which has not been
obtained; (d) this Agreement is the legal, valid and binding obligation of
Collateral Agent, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; and (e) the Purchasers
of the Senior Debt are the sole owners, beneficially and of record, of the
Senior Debt and the Notes.
 
C.   Gulfstream hereby represents and warrants to the Senior Creditor and
Shelter Island that as of the date hereof: (a) Gulfstream is duly formed and
validly existing under the laws of the State of Delaware; (b) Gulfstream has the
power and authority to enter into, execute, deliver and carry out the terms of
this Agreement, all of which have been duly authorized by all proper and
necessary action; (c) the execution of this Agreement by Gulfstream will not
violate or conflict with the organizational documents of Gulfstream, any
material agreement binding upon Gulfstream or any law, regulation or order or
require any consent or approval which has not been obtained; and (d) this
Agreement is the legal, valid and binding obligation of Gulfstream, enforceable
against Gulfstream in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles.
 
9. Subrogation.
 
A.           Subject to the indefeasible payment in full in cash of the Priority
Senior Debt, Shelter Island shall be subrogated to the rights of Senior Creditor
to receive distributions or proceeds from, or in connection with, the Senior
Creditor Collateral with respect to the Priority Senior Debt until the Shelter
Island Debt is paid in full. Shelter Island agrees that in the event that all or
any part of a distribution or payment, from or in connection with the Senior
Creditor Collateral (including any distribution or payment in respect of the
Accounts included in the Collateral) is recovered from the holders of the
Priority Senior Debt in a Proceeding or otherwise, any such distribution or
payment received by Shelter Island with respect to the Shelter Island Debt at
any time after the date of the payment that is so recovered, whether pursuant to
the right of subrogation provided for in this Agreement or otherwise, shall be
deemed to have been received by Shelter Island in trust as property of the
holders of the Priority Senior Debt and Shelter Island shall forthwith deliver
the same to the Senior Creditor for application to the Priority Senior Debt
until the Priority Senior Debt is paid in full.  A distribution made pursuant to
this Agreement to Senior Creditor which otherwise would have been made to
Shelter Island is not, as between Gulfstream and Shelter Island, a payment by
Gulfstream to or on account of the Priority Senior Debt.
 
6

--------------------------------------------------------------------------------


B.           Subject to the indefeasible payment in full in cash of the Shelter
Island Debt, Senior Creditor shall be subrogated to the rights of Shelter Island
to receive distributions or proceeds from, or in connection with, the
Collateral, other than the Senior Creditor Collateral, with respect to the
Shelter Island Debt until the Priority Senior Debt is paid in full. Senior
Creditor agrees that in the event that all or any part of a distribution or
payment, from or in connection with the Collateral, other than the Senior
Creditor Collateral, is recovered from the holders of the Shelter Island Debt in
a Proceeding or otherwise, any such distribution or payment received by the
Senior Creditor with respect to the Senior Creditor Debt at any time after the
date of the payment that is so recovered, whether pursuant to the right of
subrogation provided for in this Agreement or otherwise, shall be deemed to have
been received by the Senior Creditor in trust as property of the holders of the
Shelter Island Debt and the Senior Creditor shall forthwith deliver the same to
Shelter Island for application to the Shelter Island Debt until the Shelter
Island Debt is paid in full.
 
10. Modification.  Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Senior Creditor and Shelter Island, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.
 
11. Further Assurances.  Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.
 
12. Notices.  Unless otherwise specifically provided herein, any notice
delivered under this Agreement shall be in writing addressed to the respective
party as set forth in the Recitals and may be personally served, telecopied or
sent by overnight courier service or certified or registered United States mail
and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a business day before 12:00 noon (New York time) or, if not, on
the next succeeding business day; (c) if delivered by overnight courier, one
business day after delivery to such courier properly addressed; or (d) if by
United States mail, four business days after deposit in the United States mail,
postage prepaid and properly addressed.
 
7

--------------------------------------------------------------------------------


13. Successors and Assigns.  This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Senior Creditor,
Shelter Island and Gulfstream. To the extent permitted under their respective
debt documents, either lender may, from time to time, without notice to is the
other lender, assign or transfer any or all of their debt or any interest
therein to any person or entity and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the assigned debt shall,
subject to the terms hereof, be and remain subject to the terms and conditions
of this Agreement, and every permitted assignee or transferee of any of the
assigned debt or of any interest therein shall, to the extent of the interest of
such permitted assignee or transferee in the assigned debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
 
14. Relative Rights.  This Agreement shall define the relative rights of Senior
Creditor and Shelter Island. Nothing in this Agreement shall (a) impair, as
among Gulfstream and Senior Creditor and as between Gulfstream and Shelter
Island, the obligation of Gulfstream with respect to the payment of the Priority
Senior Debt and the Shelter Island Debt in accordance with their respective
terms or (b) affect the relative rights of Senior Creditor or Shelter Island
with respect to any other creditors of Gulfstream.
 
15. Conflict.  In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Shelter Island Debt Documents, the provisions of this Agreement shall control
and govern.
 
16. Headings.  The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
 
17. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
18. Severability.  In the event that any provision of this Agreement is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
 
19. Continuation of Subordination; Termination of Agreement.  This Agreement
shall remain in full force and effect until the indefeasible payment in full in
cash of the Priority Senior Debt and the termination of all lending commitments
under the Loan Agreement after which this Agreement shall terminate without
further action on the part of the parties hereto.  The liability of Shelter
Island hereunder shall be reinstated and revived, and the rights of the Senior
Creditor shall continue, with respect to any amount at any time paid on account
of the Priority Senior Debt which shall thereafter be required to be restored or
returned by the Senior Creditor in any Proceeding, all as though such amount had
not been paid, provided, however, that Shelter Island shall not be required to
disgorge any payments received during the period after the Senior Creditor was
paid in full and before such restoration or return.  The liability of the Senior
Creditor hereunder shall be reinstated and revived, and the rights of Shelter
Island shall continue, with respect to any amount at any time paid on account of
the Shelter Island Debt which shall thereafter be required to be restored or
returned by the Shelter Island in any Proceeding, all as though such amount had
not been paid, provided, however, that the Senior Creditor shall not be required
to disgorge any payments received during the period after Shelter Island was
paid in full and before such restoration or return.
 
8

--------------------------------------------------------------------------------


20. Applicable Law.  This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles.
 
21. CONSENT TO JURISDICTION.  EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE
PARTIES HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS AGREEMENT, EACH PARTY WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
COMPLY WITH DISCOVERY REQUIREMENTS AND SCHEDULES AS SET BY THE COURT OR OTHER
DULY APPOINTED ARBITER OF SUCH PROCEEDING.
 
22. WAIVER OF JURY TRIAL. SHELTER ISLAND, GULFSTREAM AND SENIOR SECURED PARTY
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF SHELTER ISLAND,
GULFSTREAM AND SENIOR SECURED PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
OF SHELTER ISLAND, GULFSTREAM AND SENIOR SECURED PARTY WARRANTS AND REPRESENTS
THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
[The remainder of this page intentionally left blank – signature page follows.]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed the within as of the date
first above written.
 
 

 
TAGLICH BROTHERS, INC.,
as collateral agent (for the Purchasers):
         
 
By:
/s/ Robert C. Schroeder       Name: Robert C. Schroeder       Title: Vice
President          

 

  SHELTER ISLAND OPPORTUNITY FUND, LLC,          
 
By:
/s/ Michael Coiley       Name: Michael Coiley       Title: Authorized Signor    
     

 

 
GULFSTREAM INTERNATIONAL GROUP, INC.
         
 
By:
/s/ David F. Hackett       Name: David F. Hackett       Title: President        
 

 

GIA HOLDINGS CORP., INC.  
ACCEPTED AND AGREED TO:
 
GULFSTREAM INTERNATIONAL AIRLINES, INC.
              By:
/s/David F. Hackett
 
By:
/s/ David F. Hackett    
Name: David F. Hackett
    Name: David F. Hackett    
Title:  President
    Title: President              

 

  GULFSTREAM TRAINING ACADEMY, INC.          
 
By:
/s/ David F. Hackett       Name: David F. Hackett       Title: President        
 

 

  GULFSTREAM CONNECTION, INC.          
 
By:
/s/ David F. Hackett       Name: David F. Hackett       Title: President        
 

 




 
10

--------------------------------------------------------------------------------

 
